688 N.W.2d 499 (2004)
SCHENK, BONCHER & PRASHER
v.
VANDERLAAN.
No. 125181.
Supreme Court of Michigan.
September 16, 2004.
SC: 125181, COA: 237690.
On order of the Court, the application for leave to appeal the August 28, 2003 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CAVANAGH, WEAVER, and KELLY, JJ., would remand this case to the Court of Appeals for consideration as on rehearing granted.